DETAILED ACTION
CLAIMS 1-10 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art (“BRI”).  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim(s) 1-2 and 4-10:
 “a controller … obtains rated information”; and
Claim(s) 1-10:
 “a plurality of adapters … adjust the output utilization rate of the adapters”;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function);
or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
Claim(s) 1-10
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saavedra et al., US 2016/0282892 Al, (“Saavedra”) in view of Lathrop et al., US 2011/0077878 Al, (“Lathrop”).
Saavedra and Lathrop were cited as prior art in the previous office action. As such, their relevant teachings are hereby incorporated by reference to the extent applicable to the newly amended claims.
Regarding claims 1-10
, Saavedra and Lathrop teach these claims according to the reasoning set forth in the previous office action.
Response to Arguments
Applicant's arguments filed 12/10/2021 (“Remarks”) have been fully considered but they are not persuasive.
Applicant first argues that “Clearly, the power control module 120 of Saavedra will only passively operate the adjustment when the overall load power demand and the active power supply capacity have changed substantially, which is different from the present invention performs the adjustment operation based on the determination of the output utilization rates of each power supply (e.g., uneven ratio). Therefore, the power control module 120 of Saavedra does not transmit at least one adjusting signal to at least one of the processors according to the output utilization rates.” Remarks at p.7.
Examiner respectfully disagrees. As discussed in the rejection of Claim 1, Saavedra teaches monitoring the load relative to the active power supply capacity and either activates/deactivates power supplies to accommodate the change, or varies the amount of current or power provided by the active supplies so as to accommodate the load. (Saavedra at [0023] and [0026] – [0027]). In this way, the controller “transmits a signal” so as to undertake controlling the power supplies.
Applicant next argues that “Clearly, the power control module 120 of Saavedra directly activates or deactivates the number of power supplies instead of adjusting the “output utilization rate” of each adapter.” Remarks at p. 7.
Examiner agrees that one approach Saavedra uses to accommodate variable loads is to vary the number of power supplies. As also cited in the rejection of Claim 1 in the previous action, Saavedra teaches that the load factor for the power supplies already operating may be varied to accommodate the change in load demand (Saavedra at [0026] – [0027]). In other words, power supplies that are already operational may be adjusted to increase/decrease the amount of power being supplied.
Finally, Applicant argues that “Saavedra simply discloses that to give a maximum upper limit load factor for the power supply, so as to control the power supply by limiting the maximum load factor of the current output. Clearly, Saavedra fails to disclose the technical features that transmit an “adjusting signal” to the power supplies to adjust the “output utilization rate” of each power supply, and the disclosure of Saavedra also has nothing to do with the adjustment mechanism based on the determination of the “output utilization rates” of each power supply. The power control module 120 disclosed by Saavedra certainly cannot be equated to the controller of the present invention.” Remarks at pp. 7-8. 
Here too, Examiner respectfully disagrees. As discussed above, Saavedra is directed to controlling the power/current provided by power supplies (Saavedra [0026] – [0027]). Saavedra     
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549. The examiner can normally be reached M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brian J Corcoran/Examiner, Art Unit 2187                     

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187